 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                  FOR RIO RICO OF ARIZONA
 8
 9   Rene Mendoza, et al.,                             No. CV-18-00479-TUC-CKJ
10                  Plaintiffs,                        ORDER
11   v.
12   Rio Rico Medical & Fire District, et al.,
13                  Defendants.
14
15         Pending before the Court is Defendants’ Motion to Dismiss Counts Five and Seven
16   of the First Amended Complaint (Doc. 21). Plaintiffs filed a Response (Doc. 23) to
17   Defendants’ Motion to Dismiss and Defendants filed a Reply. (Doc. 24).
18                                Factual and Procedural Background
19         On October 9, 2018, Plaintiffs Rene Mendoza (“Mr. Mendoza”), Lani Salazar
20   (“Mrs. Salazar”), and Lionel Salazar filed an Amended Complaint against Rio Rico
21   Medical & Fire District (“Rio Rico”), Albert Ibarra (“Mr. Ibarra”), Carmen Ibarra, Albert
22   Flores (“Mr. Flores”), and Beatrice Flores. Among other things, Plaintiffs’ alleged claims
23   of intentional infliction of emotional distress (Count Five) and a violation of the Arizona
24   Employment Protection Act (Count Seven) in connection with various incidents of sexual
25   assault and harassment.
26         Arizona requires that a Notice of Claim be filed before an individual files suit
27   against a public entity, such as Rio Rico. See Ariz. Rev. Stat. Ann. § 12-821.01. On March
28   14, 2018, the Salazars sent Rio Rico and Mr. Flores a Notice of Claim. (Doc. 23-1). The
 1   notice included a variety of factual claims against Rio Rico and Mr. Flores and included a
 2   specific amount for which the claims could be settled. On May 2, 2018, Mr. Mendoza sent
 3   Rio Rico and Mr. Ibarra a Notice of Claim. (Doc. 23-3). The notice included a variety of
 4   factual claims against Rio Rico and Mr. Ibarra and included a specific amount for which
 5   the claims could be settled.
 6          Neither Notice of Claim was accepted within 60 days of receipt, deeming them
 7   denied under § 12-821.01(E).1 On December 24, 2018, Defendants filed the pending
 8   Motion to Dismiss Counts Five and Seven of the First Amended Complaint pursuant to
 9   Federal Rule of Civil Procedure 12(b)(6). Defendants allege that neither Mrs. Salazar nor
10   Mr. Mendoza included claims for intentional infliction of emotional distress or a violation
11   of the Arizona Employment Protection Act in their Notices of Claim and, therefore, those
12   claims should be dismissed.
13                                             Analysis
14          Arizona’s Notice of Claim requirement relating to public entities is codified in Ariz.
15   Rev. Stat. Ann. § 12-821.01(A), which provides:
16          Persons who have claims against a public entity, public school or a public
            employee shall file claims with the person or persons authorized to accept
17
            service for the public entity, public school or public employee as set forth in
18          the Arizona rules of civil procedure within one hundred eighty days after the
            cause of action accrues. The claim shall contain facts sufficient to permit the
19          public entity, public school or public employee to understand the basis on
20          which liability is claimed. The claim shall also contain a specific amount for
            which the claim can be settled and the facts supporting that amount. Any
21          claim that is not filed within one hundred eighty days after the cause of action
22          accrues is barred and no action may be maintained thereon.

23          Therefore, a Notice of Claim must include: “(1) facts sufficient to permit the public
24   entity to understand the basis upon which liability is claimed, (2) a specific amount for
25   which the claim can be settled, and (3) the facts supporting the amount claimed.” Backus
26   v. State, 203 P.3d 499, 502 (Ariz. 2009). “The purpose of the notice is to allow the public
27
     1
       “A claim against a public entity or public employee filed pursuant to this section is
28   deemed denied sixty days after the filing of the claim unless the claimant is advised of the
     denial in writing before the expiration of sixty days.”

                                                 -2-
 1   employee and his employer to investigate and assess their liability, to permit the possibility
 2   of settlement prior to litigation and to assist the public entity in financial planning and
 3   budgeting.” Crum v. Superior Court, 922 P.2d 316, 317 (Ariz. Ct. App. 1996). The notice
 4   of claim must “at least contain enough information to allow the state to intelligently
 5   ascertain these purposes so it can conscientiously allow or disallow the claim.” Howland
 6   v. State, 818 P.2d 1169, 1175 (Ariz. Ct. App. 1991).
 7          1. Intentional Infliction of Emotional Distress
 8          The Salazars’ Notice of Claim contains a myriad of factual allegations that would
 9   permit Defendants to understand the basis upon which Plaintiffs raise a claim for
10   intentional infliction of emotional distress. See (Doc. 23-1, pg. 3) (“Flores then proceeded
11   to rape Mrs. Salazar. Mrs. Salazar fought Flores, but Flores penetrated her.”); id. (“Flores
12   grabbed Mrs. Salazar by the arm and forced her into the gym at the First District’s fire
13   station. Flores forced Mrs. Salazar to have sex with him on top of a bench.”); id. at 4 (“As
14   a result of Flores actions and Rio Rico’s as described above, Mrs. Salazar suffered severe
15   mental distress that requires therapy by a psychologist that is expected to span years to treat
16   the psychological damage that Flores inflicted upon her.”).
17          Similarly, Mr. Mendoza’s Notice of Claim contains numerous factual allegations
18   that would permit Defendants to understand the basis upon which Plaintiffs raise a claim
19   for intentional infliction of emotional distress. See (Doc. 23-3, pg. 2) (“Captain Ibarra saw
20   Mr. Mendoza standing by the metal storage box and approached Mr. Mendoza to strike
21   Mr. Mendoza in the testicles with a flexible antenna from a radio. Mr. Mendoza grimaced
22   in pain. Captain Ibarra looked at Mr. Mendoza grimacing, laughed and left the area. Mr.
23   Mendoza suffered physical pain and garden variety mental distress including depression,
24   anger, dignity, loss of self-esteem, humiliation and worry about keeping his job.”); id.
25   (“James Sheldon hit him in the testicles with a metal flask. When Mr. Mendoza protested,
26   Sheldon threatened to make Mr. Mendoza’s engine boss paperwork disappear.”).
27          The Court is surprised that Defendants allege “[n]either Mendoza’s nor Ms. [sic]
28   Salazar’s Notices of Claim contains facts sufficient to provide notice of a claim for


                                                  -3-
 1   intentional infliction of emotional distress.” (Doc. 24, pg. 2). Defendants acknowledge that
 2   “[Mr.] Mendoza’s Notice of Claim alleges that District employees struck him in the
 3   testicles and exposed themselves.” Id. Defendants also acknowledge “Ms. [sic] Salazar’s
 4   Notice of Claim alleges that the former District Fire Chief raped her.” Id. Allegations such
 5   as these clearly put Defendants on notice to understand the basis for liability.
 6          Ultimately, “the supporting facts requirement is intended to be a relatively light
 7   burden on claimants, just enough to facilitate the government's investigation.” Yollin v.
 8   City of Glendale, 191 P.3d 1040, 1048 (Ariz. Ct. App. 2008); see also Backus, 203 P.3d at
 9   505 (“This standard does not require a claimant to provide an exhaustive list of facts; as
10   long as a claimant provides facts to support the amount claimed, he has complied with the
11   supporting-facts requirement of the statute, and courts should not scrutinize the claimant's
12   description of facts to determine the ‘sufficiency’ of the factual disclosure.”). The Court
13   finds that Plaintiffs have met their § 12-821.01 burden pursuant to their claim of intentional
14   infliction of emotional distress.
15          2. Arizona Employment Protection Act
16          Defendants allege that none of the Plaintiffs included any factual allegations relating
17   to the Arizona Employment Protection Act in their Notices of Claim. See (Doc. 21, pg. 3)
18   (“No dispute exists that Mendoza and the Salazars did not include intentional infliction of
19   emotional distress or violation of the Arizona Employment Protection Act in their Notices
20   of Claim.”). However, Plaintiffs’ Complaint specifically alleges a violation of the Arizona
21   Employment Protection Act as to only Mrs. Salazar against Rio Rico. Therefore, the Court
22   will not address whether Mr. Mendoza’s Notice of Claim contains sufficient factual
23   allegations in connection with Count Seven of the Complaint.
24          The Salazars submitted their Notice of Claim on March 14, 2018. According to the
25   Complaint, Mrs. Salazar was issued a Notice of Intent to Dismiss on May 15, 2018. (Doc.
26   8). There is no dispute that the Salazars did not include specific factual allegations
27   regarding the Arizona Employment Protection Act in their Notice of Claim, but,
28   considering that Mrs. Salazar was terminated from her position three months after the


                                                 -4-
 1   Salazars submitted their Notice of Claim, it would have been impossible for them to include
 2   those specific factual allegations in their Notice.
 3          The remaining question is whether the Salazars’ failure to file a new Notice of
 4   Claim, with sufficient factual allegations regarding a claim relating to the Arizona
 5   Employment Protection Act, is an error requiring dismissal of that claim. To address this
 6   issue, it is important to reiterate the purpose of § 12-821.01. The statute exists to allow
 7   public entities an opportunity to “investigate and assess liability, to permit the possibility
 8   of settlement prior to litigation, and to assist the public entity in financial planning and
 9   budgeting.” Martineau v. Maricopa Cty., 86 P.3d 912, 915-16 (Ariz. Ct. App. 2004).
10          Compliance for this issue may seem perfunctory, considering that Defendants did
11   not accept the Plaintiffs’ initial Notices of Claim. Furthermore, the Court is aware that Mrs.
12   Salazar’s claim for wrongful termination is deeply related to the factual allegations
13   included in her March 14, 2018 Notice of Claim. However, compliance with the statute is
14   not discretionary. Strict compliance is generally required, with a few limited exceptions.
15   See Lee v. State, 182 P.3d 1169, 1174 (Ariz. 2008) (“Unless a claimant strictly complies
16   with the statute's filing requirement, a claim against the state is statutorily barred.”);
17   Pritchard v. State, 788 P.2d 1178, 1183 (Ariz. 1990) (“Like a statute of limitations, this
18   procedural requirement is subject to waiver, estoppel and equitable tolling.”). Not only is
19   there no indication that any of these limited exceptions are applicable, it appears that Mrs.
20   Salazar believed that she had complied with the statute.
21          In Plaintiffs’ Response, she writes:
22          Courts settled that litigants may discharge their duties under the Notice Claim
23          with letters to the defendant indicating an intention to sue. Attached as
            Exhibit 2 is Lani Salazar’s response to Chief Amegaza’s decision to fire her.
24          Mrs. Salazar gave her reasons for why she believed she [sic] Rio Rico
25          unjustly terminated [her] and informed Chief Amegaza that she intended to
            vigorously pursue her legal remedies. Mrs. Salazar’s Notice of Claim and
26          May 16, 2018 [letter] taken together fulfil [sic] the Notice of Claim
            requirements for her [Arizona Employment Protection Act claim].
27
28   (Doc. 23, pg. 3-4).


                                                   -5-
 1          Mrs. Salazar claims that “Courts settled that litigants may discharge their duties
 2   under the Notice Claim with letters to the defendant indicating an intention to sue,” but
 3   provides no legal authority to support her assertion. As has been previously noted, a proper
 4   notice of claim must include “(1) facts sufficient to permit the public entity to understand
 5   the basis upon which liability is claimed, (2) a specific amount for which the claim can be
 6   settled, and (3) the facts supporting the amount claimed.” Backus, 203 P.3d at 502.
 7          Mrs. Salazar’s letter to Chief Amezaga2 (Doc. 23-2) does not provide sufficient facts
 8   to permit Rio Rico to understand the basis upon which liability is claimed, nor does it
 9   provide a specific amount for which the claim can be settled. A letter indicating an intention
10   to sue, especially one that omits a specific amount for which the claim can be settled, does
11   not meet the requirements of § 12-821.01. See Deer Valley Unified Sch. Dist. No. 97 v.
12   Houser, 152 P.3d 490, 493-94 (Ariz. 2007) (“The notice of claim statute is clear and
13   unequivocal: The statute instructs that a claim ‘shall also contain a specific amount for
14   which the claim can be settled and the facts supporting that amount.’ A.R.S. § 12–821.01.A
15   (emphasis added). This language unmistakably instructs claimants to include a particular
16   and certain amount of money that, if agreed to by the government entity, will settle the
17   claim . . . By failing to state a specific amount that she would accept to settle her claims,
18   [claimant] failed to comply with that statutory requirement.”).
19          Despite Mrs. Salazar’s incorrect belief that her March 14, 2018 “Notice of Claim
20   and May 16, 2018 [letter] taken together fulfil [sic] the Notice of Claim requirements for
21   her [Arizona Employment Protection Act claim],” Mrs. Salazar was statutorily required to
22   submit an additional Notice of Claim after her alleged wrongful termination to permit Rio
23   Rico to have an opportunity to investigate, and possibly settle, her Arizona Employment
24   Protection Act claim. Mrs. Salazar did not properly file such a notice, as required by § 12–
25   821.01 and, therefore, Mrs. Salazar’s claim for an alleged wrongful termination pursuant
26   to the Arizona Employment Protection Act (Count Seven) will be dismissed.
27   …
28   2
      Although Plaintiffs’ Response refers to Chief “Amegaza”, a review of Mrs. Salazar’s
     May 16, 2018 letter and Rio Rico’s website indicates that the proper spelling is “Amezaga.”

                                                 -6-
 1   Accordingly, IT IS ORDERED:
 2   1. Defendants’ Motion to Dismiss Counts Five and Seven of the First Amended
 3      Complaint (Doc. 21) is granted in part and denied in part.
 4   2. Count Seven of the First Amended Complaint is dismissed.
 5   Dated this 1st day of March, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -7-
